Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-61320

 PAMELA TITUS,

        Plaintiff,

 v.

 PREMIER BANKCARD, LLC, and
 JEFFERSON CAPITAL SYSTEMS, LLC,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff Pamela Titus (“Plaintiff”) sues Defendant Premier Bankcard, LLC and Defendant

 JEFFERSON CAPITAL SYSTEMS, LLC (collectively, the “Defendants”) for violations of 15

 U.S.C §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et

 seq., the Florida Consumer Collection Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. § 1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.




                                                                                                                PAGE | 1 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 10



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Jefferson Capital Systems, LLC (“Defendant-DC”) is Georgia limited

 liability company, with its principal place of business located in Saint Cloud, Minnesota.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Premier Bankcard, LLC (“Defendant-Creditor”) is a South Dakota

 limited liability company, with its principal place of business located in Sioux Falls, South Dakota.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        This action involves the debt arising from a transaction between Defendant-

 Creditor, the original creditor, and Plaintiff involving an unsecured line of credit, of which was

 primarily for the personal benefit of Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s

 household (the “Consumer Debt”). Plaintiff is the alleged debtor of the Consumer Debt.

         12.        Defendant-Creditor is the current creditor of the Consumer Debt.

         13.        Defendant-DC is a debt collector governed by both the FDCPA and FCCPA.




                                                                                                                 PAGE | 2 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 10



          14.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          15.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          16.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          17.     At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of the Consumer Debt.

          18.     Defendant-DC is an entity required to register with the Florida Office of Financial

 Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

          19.     The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

 Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

          20.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          21.     Defendant-DC’s “Consumer Collection Agency” license number is CCA9901497.

          22.     For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

 Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

 Florida Administrative Code, and keep such records current within one week of the current date.

          23.     Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

 Defendant-DC shall maintain: “[t]he debtor’s account of activity disclosing… a record of

 payments made by the debtor, including the date received and the amount and balance owing.”

          24.     Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

 Defendant-DC shall maintain: “basic information about the debt including, at minimum…

                                                                                                               PAGE | 3 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 10



 [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

 and the date of the last payment.”

         25.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

         26.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

         27.     The Consumer Debt is comprised of principal, interest, and fees, whereby the total

 amount of the Consumer Debt, pursuant to the agreement underlying the Consumer Debt, is subject

 to increase based on the principal portion of the Consumer Debt and the interest and fees which

 said principal is subject thereto.

         28.     On July 16, 2014, Defendant-Creditor conveyed a limited power of attorney to

 Defendant-DC for purposes of engaging in certain collection efforts on its (Defendant-Creditor’s)

 behalf, including, but not limited to the filing of bankruptcy proof of claim. Thereafter, or

 contemporaneous therewith, the Consumer Debt was assigned and/or referred to Defendant-DC

 for collection under the terms of said power of attorney.

         29.     In referring and/or assigning the collection of the Consumer Debt to Defendant-

 DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

 information that Defendant-DC had no legitimate business need for, the likes of which affected

 the reputation of Plaintiff. For example, Defendant-Creditor falsely disclosed to Defendant-DC

 (the “Disclosure”), among other things, that the Consumer Debt allegedly owed by Plaintiff to

 Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

 the amount and character of the Consumer Debt owed by Plaintiff.




                                                                                                              PAGE | 4 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 10



        30.      The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

 Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

 Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

        31.      By way of documents and information Defendant-DC maintains in accordance with

 Rule 69V-180.080, Florida Administrative Code: [1] Defendant-DC knew the Consumer Debt was

 comprised of principal, interest, and fees; [2] Defendant-DC knew that the total amount of the

 Consumer Debt was the sum of the principal portion of the Consumer Debt and the interest and

 fees said principal amount is subject thereto; and [3] Defendant-DC knew the Consumer Debt was

 subject to increase based on the amount of the principal portion of the Consumer Debt and the

 interest and fees which said principal is subject thereto.

        32.      On September 18, 2019, due to Plaintiff’s overall financial situation, Plaintiff filed

 a Chapter 13 bankruptcy petition.

        33.      Upon learning of the filing of Plaintiff’s Chapter 13 bankruptcy petition,

 Defendant-DC, acting on behalf of Defendant-Creditor, and consistent with the terms of its power

 of attorney, filed a proof of claim in Plaintiff’s bankruptcy case, alleging Plaintiff owed Defendant-

 Creditor $154.07 in principal only (the “POC”) with respect to the Consumer Debt.

        34.      The POC is a representation, means, and otherwise communication in connection

 with the collection of the Consumer Debt.

        35.      The POC was signed under penalty of perjury by Defendant-DC’s employee, Linda

 Dold, who, when signing the proof of claim, was acting within the course and scope of his or her

 employment with Defendant-DC.

        36.      By signing the POC under penalty of perjury and on behalf of Defendant-DC, Linda

 Dold falsely represented the principal portion of the Consumer Debt as being $154.07. Further, by

                                                                                                              PAGE | 5 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 10



 signing the POC under penalty of perjury and on behalf of Defendant, Linda Dold falsely

 represented the total amount of the Consumer Debt as being only principal and containing no

 interest or fees.

                                          COUNT I.
                          VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                    (against Defendant-DC)

         37.      Plaintiff incorporates above-paragraphs 1-36 as though fully stated herein.

         38.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

         39.      By and through the POC, Defendant-DC falsely represented both the character and

 amount of the Consumer Debt to the least sophisticated consumer. In this light, Defendant-DC’s

 mischaracterization of the Consumer Debt constitutes an injurious withhold of information that

 the FDCPA required Defendant-DC to disclose to Plaintiff, as well as an invasion of Plaintiff’s

 right to such information.

         40.      Here, the POC falsely characterizes accrued interest charges and fees as principal.

 In so doing, Defendant-DC causes the least sophisticated consumer to believe, for example, that

 Consumer Debt was only principal1 and, as such, not otherwise subject to increase by way of


 1
   The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
 “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
 yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
 1989. Further, the applicable definition of “principal” from Webster's Third New International
 Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
 or used as a fund.” Id. at 1802.

                                                                                                               PAGE | 6 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 10



 interest and fees. Not only is such a portrayal of the Consumer Debt false, but it was a portrayal

 which Defendant-DC knew to be false assuming Defendant-DC maintains the documents and

 information Defendant-DC is required to maintain to retain a valid consumer collection license in

 Florida.

         41.      Further, with respect to the amount of the Consumer Debt, Defendant-DC falsely

 represents the principal portion of the Consumer Debt as being $154.07. In so doing, Defendant-

 DC causes the least sophisticated consumer to believe, for example, that he or she owes Defendant-

 Creditor an amount greater than the $154.07, because the POC falsely identifies $154.07 as only

 being principal and the total amount owed is principal plus interest and fees.

         42.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

 DC, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                  (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                  (c)       Any other relief that this Court deems appropriate under the circumstances.

                                               COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                              (against Defendant-DC and Defendant-Creditor)

         43.      Plaintiff incorporates by reference paragraphs 1-36 of this Complaint as though

 fully stated herein.

         44.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).




                                                                                                               PAGE | 7 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 10



        45.      Here, Defendant-DC knew that the Consumer Debt was not entirely comprised of

 principal and otherwise subject to interest and fees. Despite knowing this, Defendant-DC

 misrepresented the Consumer Debt as being entirely principal by and through the POC and

 otherwise attempted to collect an erroneous portrayal of the Consumer Debt from Plaintiff. In so

 doing, Defendant-DC violated § 559.72(9) of the FCCPA.

        46.      At minimum, Defendant-DC acted with apparent authority in attempting to collect

 the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

 Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

 provision of such services.

        47.      Defendant-Creditor purposely provided Defendant-DC with the information to

 collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

 nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

        48.      As such, the above-mentioned violation of § 559.72(9) is the result of Defendant-

 DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

 course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

 Creditor is vicariously liable for such FCCPA violation.

        49.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendants from engaging in further collection
                           activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.


                                                                                                              PAGE | 8 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 10



                                              COUNT III
                                VIOLATION OF FLA. STAT. § 559.72(9)
                                     (against Defendant-Creditor)

        50.      Plaintiff incorporates by reference paragraphs 1-36 of this Statement of Claim as

 though fully stated herein.

        51.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

        52.      As stated above, in referring and/or assigning the collection of the Consumer Debt

 to Defendant-DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff

 and/or information that Defendant-DC had no legitimate business need for, the likes of which

 affected the reputation of Plaintiff. By and through the Disclosure, for example, Defendant-

 Creditor falsely disclosed to Defendant-DC that the Consumer Debt allegedly owed by Plaintiff to

 Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

 the amount and character of the Consumer Debt owed by Plaintiff.

        53.      The Disclosure affected Plaintiff’s reputation regarding the repayment of debts,

 Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

 regarding trustworthiness.

        54.      Thus, in light of the above, by disclosing false information regarding to the

 Consumer Debt allegedly owed by Plaintiff to Defendant-DC, Defendant-Creditor violated §

 559.72(5) of the FCCPA.




                                                                                                              PAGE | 9 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61320-UU Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 10



         55.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

         DATED: July 1, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540




                                                                                                             PAGE | 10 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
